Citation Nr: 1646044	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  12-27 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD) and depression not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	Melody F. Everett Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

In connection with this appeal, in July 2016, the Veteran appeared and testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

For clarification purposes, the Veteran's claims have been recharacterized as a single claim for entitlement to service connection for an acquired psychiatric disorder to include, PTSD, MDD and depression NOS.  Clemmons v. Shinseki, 23 Vet. App. 1 (2009).  This alteration is reflected on the title page of this decision.  


FINDING OF FACT

The Veteran's diagnosed PTSD, MDD and depression NOS are at least as likely as not related to his period of active duty. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder to include PTSD, MDD and depression NOS have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The claim for service connection for an acquired psychiatric disorder has been granted, as discussed below.  Any error related to the VCAA is therefore moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Merits

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disability is due to disease or injury, which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2015).

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD, MDD and depression NOS.  He asserts his currently diagnosed disorders were caused by service.  See Board Hearing Transcript.  Specifically, he reports his symptoms manifested after witnessing a fellow solider being struck and killed by a motorist.  See October 2014 Affidavit.  He maintains that he has suffered from symptoms of anxiousness, depression and stress since service.  See Board Hearing Transcript.

With regard to the Veteran's reports of witnessing the death of a fellow solider the Board finds his statements credible and supported by the record.  The record contains a verification of the soldier's death in-service.  See May 2011 Verification of Claimed Stressor.  In addition, the Veteran's commanding officer confirmed he was indeed present at the time of the incident.  See L. B. July 2014 Affidavit.  As there is no evidence to the contrary, his stressor/in-service incident is conceded.  

That said, examining psychologists diagnosed the Veteran with depression, MDD and PTSD.  See Dr. S. C. March 2014 Consultative Examination and Dr. M. W., PhD's July 2016 Examination Report.  They have also competently opined the Veteran's psychiatric disorders were related to his in-service experience of witnessing a fellow solider being struck and killed by a motorist.  These medical opinions are adequate and highly probative because the physicians discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusion reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds a sufficient basis for granting service connection.

There are negative opinions of record; however, this evidence is determined to be no more probative than the aforementioned positive opinions.  Considering this evidence, in light of the record and the governing legal authority, the Board finds that the evidence is, at the very least, in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the benefit-of-the-doubt rule applies and the requirement of a nexus is thereby met.




ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, MDD and depression NOS is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


